Citation Nr: 0837173	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  04-33 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to waiver of recovery of an overpayment in the 
amount of $9,815.00, covering the period from February 1, 
2000, through February 28, 2001, including whether that 
overpayment was properly created.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had active service from September 1966 to April 
1970.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a Debt Management Center determination of 
indebtedness, a notification of which was provided to the 
veteran by an October 2003 statement with accompanying audit.   
(A statement of the case (SOC) in July 2004 notes that a 
notice of disagreement with the finding of overpayment 
received from the veteran in October 2003 was considered 
timely because an original letter providing waiver rights was 
never sent to the veteran.)  



FINDINGS OF FACT

1.  The veteran was paid excess non-service-connected 
disability pension benefits totalling $9,815.00, based on his 
failure to timely file an income verification report (EVR), 
based on his failure to timely report his incarceration, and 
based on his being incarcerated.  

2.  The creation of the overpayment debt was partly the fault 
of the veteran for failure to timely notify VA of his 
incarceration after his incarceration began.  The creation of 
overpayment of debt was also partly the fault of VA for 
failure to timely request an EVR.  

3.  The veteran has no dependents.  Undue hardship would not 
likely befall the veteran were he to be required to repay the 
debt.

4.  Waiver of the debt would not nullify the purpose for 
which the pension benefits were created.


5.  There would be unjust enrichment resulting from waiver of 
that portion of the overpayment debt benefits for the time 
period beginning effective the 61st day of his incarceration, 
created by virtue of the veteran's incarceration rendering 
him not entitled to non-service-connected pension.

6.  There is no showing of a change in economic position that 
would result in additional harm from requiring repayment 
beyond the hardship associated with the recovery of the debt 
overpayment.  

7.  There is no indication of fraud, misrepresentation, or 
bad faith on the part of the veteran in having an interest in 
obtaining waiver of the overpayment.  

8.  Equity and good conscience would best be served by waiver 
of all the debt except that portion of the debt created by 
payment of non-service-connected pension benefits for the 
time period beginning on the 61st day of the veteran's 
incarceration. 


CONCLUSIONS OF LAW

1.  Waiver of recovery of that portion of the $9,815.00 
overpayment of non-service-connected pension benefits, 
corresponding to pension payments made for the time period 
prior to the 61st day of the veteran's incarceration, is not 
precluded by law, and waiver of recovery of that portion of 
the overpayment debt would best serve equity and good 
conscience.  38 U.S.C.A. §§ 5103, 5107, 5302(c) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 1.962, 3.102 (2008).

2.  Denial of waiver of recovery of that portion of the 
$9,815.00 overpayment of non-service-connected pension 
benefits, corresponding to pension payments made for the time 
period beginning on the 61st day of the veteran's 
incarceration, is not precluded by law, and collection of 
that portion of the overpayment debt would not be in 
violation of equity and good conscience.  38 U.S.C.A. §§ 
5103, 5107, 5302(c) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
1.962, 3.102, 3.666 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Under the law as it currently exists, VA has no obligations 
under the VCAA in relation to the veteran's request for 
waiver of the $9,815 indebtedness, to include whether the 
overpayment was properly created.  In Barger v. Principi, 16 
Vet. App. 132 (2002), the United States Court of Appeals for 
Veterans Claims (Court) held that a claim of entitlement to 
waiver of an overpayment is not a claim to which the VCAA 
applies.  Id. at 138.

There are, however, other procedural due process requirements 
that are applicable in the context of overpayment issues. 
Once VA has determined there is a debt, the debtor must be 
advised of the fact of the debt and that he may dispute its 
existence or amount, as well as requesting waiver of it.  
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  If the 
debtor in any way disputes the existence of the debt, the RO 
must review the accuracy of the debt determination, and if 
the debtor is unsatisfied he may appeal.  Id. See also 38 
C.F.R. § 1.911; VAOPGCPREC 6-98 (April 24, 1998).

As discussed below, there were multiple irregularities in 
terms of appropriate or timely notice to the veteran, or 
documentation of such notice within the record, with regard 
to the determination of overpayment as well as a request that 
the veteran submit an eligibility verification report (EVR) 
to support his entitlement to VA pension, on the basis of 
which entitlement the overpayment arose.  However, also as 
discussed below, the Board here finds, at least in part due 
to these irregularities and in part due to disabilities which 
qualified the veteran for the pension, that waiver may be 
herein granted in part, and appropriate notice and procedural 
safeguards are thus only required with respect to that 
portion of the indebtedness for which waiver is herein 
denied. 

For that latter portion, corresponding to the veteran's 
ineligibility for pension benefits based on incarceration, 
the Board finds that sufficient notice and opportunity to 
adequately respond were afforded the veteran, so that no 
prejudice is suffered by the veteran by virtue of the Board's 
denial herein of waiver of indebtedness created based on the 
veteran's receipt of pension benefits beginning on the 61st 
day of his incarcerated.  See 38 C.F.R. § 3.666.  In effect, 
the veteran was adequately notified of that debt and afforded 
adequate opportunity to contest that debt and to contest the 
equity of repayment of that debt, and indeed both the veteran 
and his authorized representative did address those issues, 
demonstrating actual knowledge of those issues as well as 
opportunity to address them in the course of appeal.

While the veteran had request a Board hearing and one was 
scheduled for him at the Board at VA Central Office in June 
2007, with appropriate notice afforded the veteran in April 
2007, the veteran failed to appear for that hearing.  He 
advised in May 2007 that he was still incarcerated, and he 
then expressed a desire that his appeal go forward without 
his in-person appearance.  He has also not requested a 
further opportunity to testify at a hearing in furtherance of 
his claim.  

II.  Validity of the Debt

The evidentiary record reflects that in March 2000 the 
veteran was awarded non-service-connected disability pension, 
with a notice of that award sent to the veteran's last known 
address of record.  He was not then asked to complete an 
eligibility verification report (EVR).  However, in December 
2001, VA sent the veteran a letter to that same address 
proposing termination of pension benefits based on failure to 
submit an EVR.  That December 2001 letter informed him that 
he had 60 days in which to reply, and that he was to reply by 
informing that an immediate adjustment was proper, or by 
submitting the EVR showing entitlement to the pension 
benefit.  Thus, notwithstanding the absence of any indication 
in the record that an initial request for an EVR was sent to 
the veteran, there is documentation that this December 2001 
request was sent.  

The record reflects that the veteran may not have replied to 
that December 2001 request, at least in part, because he was 
incarcerated since August 2000, and hence not at the address 
to which the notice of proposed termination was sent.  (The 
veteran has reported incarceration since August 2000, but 
documentation of a date of incarceration is not contained 
within the claims file.)  Because, as discussed below, the 
Board herein finds that the veteran did not timely notify VA 
of his incarceration, he was at least to that degree at fault 
in his not receiving notice of the proposed termination, 
because he did not provide notice of this change of location 
where he might be reached (which notice was required because 
it affected his entitlement to the benefit), and hence he was 
to that degree at fault in not timely submitting an EVR. 

At least to the extent of the veteran's incarceration and 
failure to report that incarceration, and the consequence of 
overpayment during that time period of overpayment while the 
veteran was incarcerated, the overpayment was properly 
created.  See 38 U.S.C.A. § 1522; 38 C.F.R. §§ 3.274, 3.275.  
Because the Board here finds that it would be against equity 
and good conscience to require repayment of the overpayment 
debt for the time period prior to that due to the veteran's 
incarceration (the period prior to the 61st day of the 
veteran's incarceration, pursuant to 38 C.F.R. § 3.666), any 
decision as to whether the overpayment for that prior 
interval was properly created is ultimately moot.  

III.  Timeliness of Request for Waiver

The Board must also address the untimeliness of the veteran's 
request for waiver of overpayment.  A request for waiver of 
an indebtedness other than for loan guaranty shall only be 
considered if made within 180 days following the date of a 
notice of indebtedness to the debtor.  38 U.S.C.A. § 5302(a); 
38 C.F.R. § 1.963(b)(2).  The veteran's October 2003 
disagreement with the finding of overpayment, as noted in the 
Introduction, above, which effectively requested waiver of 
overpayment and disputed the amount owed, should be deemed 
timely because of the absence of documentation in the claims 
file of a notice of a decision of overpayment (after the 
proposed finding of overpayment) prior to October 2003.  

IV.  Waiver of Overpayment

A waiver of recovery of an overpayment of disability pension 
benefits may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience. 38 
C.F.R. § 1.965(a).  However, recovery of an overpayment of 
disability pension benefits may not be waived where there is 
an indication of fraud, misrepresentation, or bad faith.  38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b). Bad faith generally 
is an unfair or deceptive dealing by one who seeks to gain at 
another's expense; there need not be an actual fraudulent 
intent, but merely an intent to seek an unfair advantage with 
knowledge of the likely consequences, and a subsequent loss 
to the Government.  38 C.F.R. § 1.965(b)(2).

The Board here finds no bad faith on the part of the veteran.  
While the Board finds fault in the veteran's failure to 
timely report his incarceration, the Board finds that this 
does not rise to a level of deceptiveness or intent to commit 
fraud.  Indeed, in his first submitted statement in October 
2003 addressing the overpayment issue, the veteran readily 
conceded that he was incarcerated.  

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

The standard of "equity and good conscience" means arriving 
at a fair decision between the obligor and the Government.  
38 C.F.R. § 1.965(a).  In making this determination, 
consideration is given to the following elements, which are 
not intended to be all-inclusive:  (1) fault of the debtor 
(where actions of the debtor contribute to creation of the 
debt); (2) balancing of faults (weighing fault of the debtor 
against VA fault); (3) undue hardship (whether collection 
would deprive the debtor or his family of basic necessities); 
(4) defeat the purpose (whether withholding of benefits or 
recovery would nullify the objective for which the benefits 
were intended); (5) unjust enrichment (whether failure to 
make restitution would result in unfair gain to the debtor); 
and (6) changing positions to one's detriment (whether 
reliance on VA benefits results in relinquishment of a 
valuable right or incurrence of a legal obligation).  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  In the discussion 
that follows, the Board addresses all six elements, and in so 
doing arrives at its determination regarding debt relief in 
this case.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the request for 
waiver, or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the request, in which case the request is 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

By a March 2000 letter, the veteran was informed that he had 
been approved for pension benefits.  Accompanying that notice 
was a VA Form 21-8768, which listed factors affecting his 
entitlement to benefits.  A due process letter dated December 
2001 advised the veteran that he must complete and return 
within 60 days an eligibility verification report (EVR), or 
benefits would be terminated.  The veteran did not return the 
EVR, and benefits were terminated.  

The applicable regulation, 38 C.F.R. § 3.246(c), provides 
that if VA requests that a claimant or beneficiary submit an 
eligibility verification report by the claimant fails to do 
so within 60 days, VA shall "suspend the award or disallow 
the claim."

However, the veteran contends that he did not receive the 
March 2000 letter because he was then hospitalized at a VA 
hospital in San Antonio, Texas, and that he did not receive 
the December 2001 due process letter informing him of 
overpayment because he was then incarcerated.  He further 
contends that in August 2000 he sent VA notification of his 
incarceration. 

Regarding the first of those contentions, the Board observes 
that VA hospitalization records reflect that the veteran was 
hospitalized over multiple periods in 2000, but do not 
reflect that he was hospitalized over a significant 
percentage of the sixty days following the March 2000 date of 
the VA request that he submit an eligibility verification 
report.  The veteran did not submit a financial status report 
until September 2004.  Hence, under 38 C.F.R. § 3.246(c), the 
veteran's pension benefits were required to be either 
suspended or disallowed.  However, that requirement 
notwithstanding, VA treatment and hospitalization records 
from 2000 do reflect that over that period the veteran did 
have ongoing significantly impairing conditions including a 
depressive disorder, a personality disorder, chronic back 
pain, polysubstance abuse, and homelessness.  On the basis of 
these significant impairments, the Board finds it would be 
against equity and good conscience to require recovery of 
overpayment for that portion of the overpayment created by 
virtue of the veteran's failure to timely complete an EVR.  
This is particularly the case where, as here, the veteran was 
found to be entitled to non-service-connected disability 
pension precisely on the basis of his considerable impairing 
conditions.  

However, the veteran has reported that he was incarcerated 
beginning in August 2000, and the Board finds nothing against 
equity and good conscience in requiring recovery of 
overpayment for that portion of the overpayment which was 
created due to the veteran's non-reporting of his 
incarceration (or would have been created by that non-
reporting but for the ineligibility for pension benefits due 
to his failure to timely file an EVR).  

Reggarding the veteran's contention that he did mail 
notification of his incarceration to VA, the Board observes 
that he has provided no proof that he provided notice in 
August 2000, and there is no documentation within the claims 
file of VA having received such notification.  The veteran 
points to a few inconsistencies or alleged inconsistencies or 
due process failures within the documentary record in the 
claims file, some of which have been noted hereinabove, to 
support his contentions, in effect, that he provided notice 
of his incarceration but that VA had failed to note, file, or 
properly address that notice.  Ultimately, these other 
inconsistencies or alleged inconsistencies in the claims 
file, because they do not address either the veteran's 
incarceration or notice of incarceration, or the amount of 
payments to him based on absence of  timely VA knowledge of 
that incarceration, have no little bearing as to this issue 
of notice of incarceration and administrative regularity in 
receipt of that notice.  

The principles of administrative regularity dictate a 
presumption that government officials have properly 
discharged their official duties.  Saylock v. Derwinski, 3 
Vet. App. 394 (1992).  The U.S. Postal Service and VA 
administrative personnel are thus presumed to properly 
discharge their duties properly - the Postal Service in the 
delivery of any notice letter mailed by the veteran, and VA 
personnel in processing that notice and associating it with 
his claims file.  This presumption may be rebutted by clear 
evidence to the contrary, but the veteran has presented no 
such clear contrary evidence, and none is shown in the claims 
file.  See Chute v. Derwinski, 1 Vet. App. 352 (1991) 
(regarding standard of clear evidence to rebut the 
presumption of regularity).  The statement of the veteran 
that he had provided notice, standing alone, is not the type 
of clear evidence to the contrary which is sufficient to 
rebut the presumption of regularity.  Mindenhall v. Brown, 7 
Vet. App. 271 (1994).  Hence, the Board must conclude that 
the presumption of administrative regularity is not overcome, 
and accordingly must conclude that the veteran sent no notice 
to VA in August of 2000 of his incarceration, because if he 
had sent that notice it would have been received by VA and 
properly processed so as to be reflected in the claims file, 
which it is not.  

Accordingly, relying on these principles of administrative 
regularity, the Board concludes that the weight of the 
evidence is to the effect that the fault of the overpayment 
due to the veteran's incarceration and failure to timely 
report that incarceration lies squarely with him.  

Exception might be taken with the Board's finding that it 
would be against equity and good conscience to require 
recovery of overpayment where the overpayment was created due 
to failure to timely file and EVR, but that fault was present 
that same year for the veteran's failure to timely notify of 
his incarceration.  However, these determinations are not 
inconsistent.  The Board finds fault with the veteran's 
failure to timely file his EVR as well, but nonetheless 
concludes that it would be against equity and good conscience 
to recover overpayment on that basis, because the overpayment 
in that case was created by this failure to file, but not as 
a result of the veteran in fact having disqualifying income.  
Rather, as to the substantive question of whether the veteran 
was then receiving income or was then gainfully employed so 
as to disqualify him from the pension benefit, that is not 
here in dispute or at issue.  The evidentiary record from 
that time, including medical treatment records, reflects that 
he was then disabled by his impairments and not capable of 
self-support, and was in fact homeless.  Thus, except for his 
failure to file the EVR, on a substantive basis the veteran 
was entitled to the pension benefit prior to his 
incarceration.

That is not the case with the veteran's disqualification from 
non-service-connected pension benefits due to ongoing 
incarceration.  The veteran's non-entitlement to pension 
benefits beginning the 61st day of incarceration for a felony 
is a matter of separate regulation distinct from any 
requirement that the veteran provide timely notification of 
that incarceration.  38 C.F.R. § 3.666.  

The Board must now weigh the appropriate factors for 
consideration of waiver for that overpayment due to the 
erroneous payment of pension benefits beginning on the 61st 
day of his incarceration.  The Board finds fault on the part 
of the veteran in failing to timely notify of his 
incarceration, but also finds some balancing fault in VA's 
failure to timely request an EVR from the veteran.  The Board 
finds no evidence of undue hardship from reclaiming that 
portion of the indebtedness due to the veteran's 
incarceration, in part because, notwithstanding the veteran's 
submission of a statement of some small expenses in prison, 
he has not demonstrated, and there is otherwise no indication 
of, genuine need for that portion of his VA benefit taken 
while in prison to repay the overpayment.  There is similarly 
no indication that the veteran, who has been awarded a total 
service-connected disability rating based on PTSD effective 
from February 2003, could not repay his overpayment debt 
through a portion of that disability award each month once he 
is released from prison. 

The Board also finds that recovering the overpayment debt 
would not defeat the purposes of VA benefits applicable to 
the veteran, because the pension benefit is expressly to be 
suspended during the veteran's incarceration, as already 
noted.  38 C.F.R. § 3.666.  The Board does find that not 
reclaiming those portions paid while the veteran was 
incarcerated would constitute unjust enrichment, also because 
VA regulations expressly determine that such pensions are not 
to be awarded to persons, such as the veteran, who are 
incarcerated and without dependents.  Id.  The Board also 
finds no evidence of the veteran changing his economic 
circumstances to his detriment based upon the pension 
overpayment.  

Weighing all these factors, the Board finds that equity and 
good conscience warrants waiver of recovery of the portion of 
the pension overpayment prior to the 61st day of his 
incarceration, but does not preclude recovery of that portion 
of the overpayment resulting from pension payments to the 
veteran for the time period beginning on the 61st day of his 
incarceration.  


ORDER

Waiver of recovery of overpayment is granted for that portion 
of the pension overpayment made based on the time period 
prior to the 61st day of the veteran's incarceration. 

Waiver of recovery of overpayment is denied for that portion 
of the pension overpayment made based on the time period 
beginning on the 61st day of the veteran's incarceration.  



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


